Name: Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed
 Type: Directive
 Subject Matter: technology and technical regulations;  marketing;  plant product;  means of agricultural production;  agricultural activity
 Date Published: 2002-07-20

 Avis juridique important|32002L0054Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed Official Journal L 193 , 20/07/2002 P. 0012 - 0032Council Directive 2002/54/ECof 13 June 2002on the marketing of beet seedTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the Opinion of the European Parliament(1),Having consulted the Economic and Social Committee,Whereas:(1) Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed(2) has been frequently and substantially amended(3). For reasons of clarity and rationality the said Directive should be codified.(2) The production of sugar beet and fodder beet (hereinafter called "beet") occupies an important place in the agriculture of the Community.(3) Satisfactory results in beet cultivation depend to a large extent on the use of appropriate seed.(4) Greater productivity will be achieved in Community beet cultivation if for the choice of varieties permitted to be marketed the Member States apply uniform rules which are as strict as possible. A common catalogue of varieties of agricultural plant species is therefore provided for in Council Directive 2002/53/EC(4).(5) It is desirable to establish a uniform certification scheme for the Community based on the experience gained in the application of schemes in the Member States and those of the Organisation for Economic Cooperation and Development. In the context of the consolidation of the internal market, the Community scheme should offer no possibilities for Member States to derogate unilaterally from the scheme in a way that would hinder the free movement of seeds within the Community.(6) As a general rule, beet seed should be allowed to be marketed only if it has been officially examined and certified, in accordance with the rules for certification, as basic seed or certified seed. The choice of the technical terms "basic seed" and "certified seed" is based on already existing international terminology. It should be possible under specified conditions to place on the market bred seed of generations prior to basic seed and seed as grown.(7) Community rules should not apply to seed shown to be intended for export to third countries.(8) In order to improve the quality of Community beet seed, certain requirements must be laid down as to, amongst others, polyploidy, monogermity, segmentation, analytical purity, germination and moisture content.(9) In order to ensure identity of the seed, Community rules on packaging, sampling, sealing and marking must be established. To this end the labels should give the particulars needed both for official verification and for the information of the farmer and should clearly show the Community nature of the certification.(10) Rules for the marketing of chemically treated seed, seeds suitable for organic growing as well as the conservation by use, in situ, of varieties threatened with genetic erosion should be introduced.(11) Derogations should be permitted under certain conditions, without prejudice to the provisions of Article 14 of the Treaty. Member States making use of derogations should assist each other administratively as regards inspection.(12) In order to ensure that both the requirements as to the quality of seed and the provisions for ensuring its identity are complied with during marketing, Member States should make provision for appropriate control arrangements.(13) Seed satisfying these requirements should, without prejudice to Article 30 of the Treaty, be subject to no marketing restrictions other than those provided for in Community rules.(14) Subject to certain conditions, seed multiplied in another country from basic seed certified in a Member State should be certified as seed multiplied in that Member State.(15) Provision should be made for authorising the marketing within the Community of beet seed harvested in third countries only if such seed affords the same assurances as seed officially certified within the Community and complying with Community rules.(16) During periods in which there are difficulties in obtaining supplies of certified seed of the various categories, seeds of a category subject to less stringent requirements, as well as seeds of varieties not included in the Common Catalogue of Varieties or in the national Catalogue of Varieties, should temporarily be permitted to be marketed.(17) In order to harmonise the technical methods of certification used in the Member States and to enable comparisons to be made between seed certified within the Community and that coming from third countries, Community comparative tests should be established in Member States to permit annual post-control of seed of the category "certified seed".(18) It is desirable to organise temporary experiments for the purpose of seeking improved alternatives to certain elements of the certification schemes adopted under this Directive.(19) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(20) This Directive should not affect the obligations of the Member States concerning the deadlines for transposition of the Directives set out in Annex V, part B,HAS ADOPTED THIS DIRECTIVE:Article 1This Directive shall apply to the production with a view to marketing, and to the marketing of beet seed within the Community.It shall not apply to beet seed shown to be intended for export to third countries.Article 21. For the purpose of this Directive:(a) "marketing": shall mean the sale, holding with a view to sale, offer for sale and any disposal, supply or transfer aimed at commercial exploitation of seed to third parties, whether or not for consideration.Trade in seed not aimed at commercial exploitation of the variety, such as the following operations, shall not be regarded as marketing:- the supply of seed to official testing and inspection bodies,- the supply of seed to providers of services for processing or packaging, provided the provider of services does not acquire title to seed thus supplied.The supply of seed under certain conditions to providers of services for the production of certain agricultural raw materials, intended for industrial purposes, or seed propagation for that purpose, shall no be regarded as marketing, provided the provider of services does not acquire title to either the seed thus supplied or the product of the harvest. The supplier of seed shall provide the certification authority with a copy of the relevant parts of the contract made with the provider of services and this shall include the standards and conditions currently met by the seed provided.The conditions for the application of this provision shall be determined in accordance with the procedure referred to in Article 28(2).(b) "beet": means sugar and fodder beet of the species Beta vulgaris L.;(c) "basic seed": means seed(i) which has been produced under the responsibility of the breeder according to well-defined practices for the maintenance of the variety;(ii) which is intended for the production of seed of the category "certified seed";(iii) which, subject to the provisions of Article 5, satisfies the conditions laid down in Annex I for basic seed; and(iv) which has been found by official examination to satisfy the abovementioned conditions;(d) "certified seed": means seed(i) which is of direct descent from basic seed;(ii) which is intended for the production of beet;(iii) which, subject to the provisions of point (b) of Article 5, satisfies the conditions laid down in Annex I for certified seed; and(iv) - which has been found by official examination to satisfy the abovementioned conditions, or- in the case of the conditions laid down in Annex I(A), has been found to satisfy those conditions either by official examination or by examination carried out under official supervision.(e) "monogerm seed": means genetically monogerm seed;(f) "precision seed": means seed designed for use in precision drills which, as required under Annex I, part B(3)(b)(bb) and (cc), gives single seedlings;(g) "official measures": means measures taken(i) by State authorities; or(ii) by any legal person whether governed by public or by private law, acting under the responsibility of the State; or(iii) in the case of ancillary activities which are also under State control, by any natural person duly sworn for that purpose;provided that the persons mentioned under (ii) and (iii) derive no private gain from such measures.(h) "small EC packages": means packages containing the following certified seeds:(i) monogerm or precision seed: not exceeding 100000 clusters or grains or a net weight of 2,5 kg excluding, where appropriate, granulated pesticides, pelleting substances or other solid additives;(ii) seed other than monogerm or precision seed: not exceeding a net weight of 10 kg, excluding, where appropriate, granulated pesticides, pelleting substances or other solid additives.2. The different types of varieties, including the components, eligible for certification under the provisions of this Directive, may be specified and defined in accordance with the procedure laid down in Article 28(2).3. When the examination under official supervision referred to in the second indent of paragraph 1(d)(iv) above is carried out, the following requirements shall be complied with:(a) the inspectors, shall:(i) have the necessary technical qualifications;(ii) derive no private gain in connection with the carrying out of the inspections;(iii) have been officially licensed by the seed certification authority of the Member State concerned and this licensing shall include either the swearing-in of inspectors or the signature by inspectors of a written statement of commitment to the rules governing official examinations;(iv) carry out inspections under official supervision in accordance with the rules applicable to official inspections;(b) the seed crop to be inspected shall be grown from seed which has undergone official post-control, the results of which have been satisfactory;(c) a proportion of the seed crops shall be checked by official inspectors. That proportion shall be 10 % for self-pollinated crops and 20 % for cross-pollinated crops or, for those species for which Member States provided for official laboratory seed-testing using morphological, physiological or, where appropriate, biochemical procedures to identify the variety and establish purity, 5 % and 15 % respectively;(d) a proportion of samples from the seed lots harvested from the seed crops shall be drawn for official postcontrol and, where appropriate, for official laboratory seed testing in respect of varietal identity and purity.The Member States shall determine the penalties applicable to infringements of the rules in the first subparagraph, governing examination under official supervision. The penalties they provide for must be effective, proportionate and dissuasive. Penalties may include the withdrawal of the recognition referred to in to first subparagraph, point (a)(iii), from officially licensed inspectors who are found guilty of deliberately or negligently contravening the rules governing official examinations. Any certification of the seed examined shall be annulled in the event of such contravention unless it can be shown that such seed still meets all relevant requirements.4. Further measures applicable to the carrying out of examinations under official supervision may be adopted in accordance with the procedure referred to in Article 28(2).Until such measures are adopted, the conditions set out in Article 2 of Commission Decision 89/540/EEC(6) shall be adhered to.Article 31. Member States shall provide that beet seed may not be placed on the market unless it has been officially certified as "basic seed" or "certified seed".2. Member States shall ensure that the official examinations of seed are carried out in accordance with current international methods, in so far as such methods exist.Article 4Notwithstanding Article 3(1), Member States shall provide that- bred seed of generations prior to basic seed, and- seed as grown, marketed for processing, provided that the identity of the seed is ensured, may be placed on the market.Article 5Member States may, by way of derogation from the provisions of Article 3,(a) authorise the official certification and marketing of basic seed which does not satisfy the conditions laid down in Annex I in respect of germination; to this end all necessary measures shall be taken to ensure that the supplier guarantees a specific germination which he shall state for marketing purposes on a special label bearing his name and address and the reference number of the seed lot;(b) in order to make seed rapidly available, notwithstanding the fact that the official examination to check compliance with the conditions laid down in Annex I in respect of germination has not been concluded, authorise the official certification and the marketing as far as the first buyer by way of trade of seed of the categories "basic seed" or "certified seed". Certification shall be granted only on presentation of a provisional analytical report on the seed and provided that the name and address of the first recipient are indicated; all necessary measures shall be taken to ensure that the supplier guarantees the germination ascertained at the provisional analysis; this germination shall be stated for marketing purposes on a special label bearing the name and address of the supplier and the reference number of the lot.These provisions shall not apply to seed imported from third countries, save as otherwise provided in Article 22 in respect of multiplication outside the Community.Member States making use of the derogation provided for in either subparagraph (a) or (b) shall assist each other administratively as regards control.Article 61. Notwithstanding Article 3(1), Member States may authorise producers in their own territory to place on the market:(a) small quantities of seed for scientific purposes or selection work;(b) appropriate quantities of seed for other test or trial purposes, provided it belongs to varieties for which an application for entry in the catalogue has been submitted in the Member State in question.In the case of genetically modified material, such authorisation may be granted only if all appropriate measures have been taken to avoid adverse effects on human health and the environment. For the environmental risk assessment to be carried out in this respect, the provisions of Article 7(4) of Directive 2002/53/EC shall apply accordingly.2. The purposes for which the authorisations referred to in paragraph 1(b) may be given, the provisions relating to the marking of packages, and the quantities and the conditions under which Member States may grant such authorisation shall be determined in accordance with the procedure referred to in Article 28(2).3. Authorisations granted before 14 December 1998 by Member States to producers in their own territory for the purposes set out in paragraph 1 shall remain in force pending determination of the provisions referred to in paragraph 2. Thereafter, all such authorisations shall respect the provisions established in accordance with paragraph 2.Article 7Member States may, as regards the conditions laid down in Annex I, impose additional or more stringent requirements for the certification of seed produced in their own territory.Article 8The Member States shall provide that the description of the genealogical components which may be required is, if the breeder so requests, treated as confidential.Article 91. Member States shall require that, for the checking of varieties and for the examination of seed for certification, samples are drawn officially in accordance with appropriate methods.2. For the examination of seed for certification, samples shall be drawn from homogeneous lots; the maximum weight of a lot and the minimum weight of a sample are given in Annex II.Article 101. Member States require that basic seed and certified seed be marketed only in sufficiently homogeneous lots and in sealed packages bearing, as prescribed in Articles 11, 12 or 13, whichever is appropriate, a sealing system and markings.2. Member States may, for the marketing of small quantities to the final consumer, provide for derogations from the provisions of paragraph 1 in respect of packaging, sealing and marking.Article 111. Member States shall require that packages of basic seed and certified seed, except where seed of the latter category takes the form of small EC packages, be sealed officially or under official supervision in such a manner that they cannot be opened without damaging the sealing system or leaving evidence of tampering on either the official label provided for in Article 12 or the package.In order to ensure sealing, the sealing system shall comprise at least either the official label or the affixing of an official seal.The measures provided for in the second subparagraph shall not be necessary where a non-reusable sealing system is used.In accordance with the procedure referred to in Article 28(2), it may be established whether a particular sealing system fulfils the provisions of this paragraph.2. Member States shall require that, except in the case of small EC packages, packages shall not be resealed on one or more occasions unless this is done officially or under official supervision. If packages are resealed, the fact of resealing, the date of resealing and the authority responsible therefore shall be stated on the label required under Article 12.3. Member States shall require that small EC packages be sealed in such a manner that they cannot be opened without damaging the sealing system or leaving evidence of tampering on the label or package. In accordance with the procedure referred to in Article 28(2), it may be established whether a particular sealing system complies with the provisions of this paragraph. Packages shall not be resealed on one or more occasions except under official supervision.Article 12Member States shall require that packages of basic seed and certified seed, except where seed of the latter category takes the form of small EC packages:(a) be labelled on the outside with an official label which has not previously been used, which satisfies the conditions laid down in Annex III, part A, and on which the information is given in one of the official languages of the Community. The colour of the label shall be white for basic seed and blue for certified seed. When a label with a string-hole is used, its attachment shall be ensured in all cases with an official seal. If, in cases under point (a) of Article 5, the basic seed does not satisfy the conditions laid down in Annex I in respect of germination, this fact shall be stated on the label. The use of official adhesive labels shall be authorised. In accordance with the procedure referred to in Article 28(2) the indelible printing under official supervision of the prescribed information on the package according to the label's model may be authorised;(b) contain an official document, in the same colour as the label, giving at least the information required under Annex III, part A(I)(3), (5), (6), (11) and (12). This document shall be drawn up in such a manner that it cannot be confused with the official label referred to under (a). This document is not necessary if the information is printed indelibly on the package or if, in accordance with the provisions under (a), an adhesive label or a label of non-tear material is used.Article 131. Member States shall require that small EC packages:(a) bear on the outside, in accordance with Annex III, part B, a supplier's label, a printed notice or stamp in one of the official languages of the Community; in the case of transparent packages this label may be placed inside, provided it can be read through the package; the label shall be white in colour for basic seed and blue in colour for certified seed.(b) bear on the outside or on the supplier's label provided for in point (a) an officially assigned serial number; should an official adhesive label be used, the label shall be white in colour for basic seed and blue in colour for certified seed; the methods of attaching the said serial number may be fixed in accordance with the procedure referred to in Article 28(2).2. Member States may require that an official adhesive label containing all or part of the information laid down in Annex III, part B, be used for marking small EC packages packed in their territory; insofar as the information is given on such label, the marking provided for in point (a) of paragraph 1 shall not be required.Article 14Member States may provide that, on request, small EC packages of certified seed are sealed and marked officially or under official supervision pursuant to Article 11(1) and Article 12.Article 15Member States shall take all measures necessary to ensure that, in the case of small packages of seed, the identity of the seed can be checked in particular at the time when seed lots are divided up. To this end, they may require that small packages divided up in their territory be sealed officially or under official supervision.Article 161. In accordance with the procedure referred to in Article 28(2), it may be provided that, in cases other than those already provided for in this Directive, packages of basic or certified seed of any kind shall bear a supplier's label (which may either be a label separate from the official label or take the form of suppliers' information printed on the package itself). The particulars to be provided on any such label shall also be established in accordance with the procedure referred to in Article 28(2).2. The label referred to in paragraph 1 shall be drawn up in such a manner that it cannot be confused with the official label referred to in Article 12.Article 17In the case of seed of a variety which has been genetically modified, any label or document, official or otherwise, which is affixed to or accompanies the seed lot, under the provisions of this Directive, shall clearly indicate that the variety has been genetically modified.Article 18Member States shall require that any chemical treatment of basic seed or certified seed be noted either on the official label or on the supplier's label and on the package or inside it.Article 19For the purpose of seeking improved alternatives to certain provisions set out in this Directive, it may be decided to organise temporary experiments under specified conditions at Community level in accordance with the provisions referred to in Article 28(2).In the framework of such experiments, Member States may be released from certain obligations laid down in this Directive. The extent of that release shall be defined with reference to the provisions to which it applies. The duration of an experiment shall not exceed seven years.Article 20Member States shall ensure that seed which is placed on the market under the provisions of this Directive, whether mandatory or discretionary, is not subject to any marketing restrictions as regards its characteristics, examination requirements, marking and sealing other than those laid down in this or any other Directive.Article 21The conditions under which bred seed of generations prior to basic seed may be placed on the market under the first indent of Article 4 shall be as follows:(a) it must have been officially inspected by the competent certification authority in accordance with the provisions applicable to the certification of basic seed;(b) it must be packed in accordance with this Directive, and(c) the packages must bear an official label giving at least the following particulars:- certification authority and Member State or their distinguishing abbreviation,- lot reference number,- month and year of sealing, or- month and year of the last official sampling for the purposes of certification,- species, indicated at least in roman characters, under its botanical name, which may be given in abridged form and without the authors' names, or under its common name, or both; indication whether sugar beet or fodder beet,- variety, indicated at least in roman characters,- the description "pre-basic seed",- number of generations preceding seed of the category "certified seed".The label shall be white with a diagonal violet line.Article 221. Member States shall provide that beet seed- which has been produced directly from basic seed officially certified in one or more Member States or in a third country which has been granted equivalence under Article 23(1)(b), and- which has been harvested in another Member State,shall, on request and without prejudice to the provisions of Directive 2002/53/EC, be officially certified as certified seed in any Member State if that seed has undergone field inspection satisfying the conditions laid down in Annex I, part A, for the relevant category and if official examination has shown that the conditions laid down in Annex I, part B, for the same category are satisfied.Where in such cases the seed has been produced directly from officially certified seed of generations prior to basic seed, Member States may also authorise official certification as basic seed, of the conditions laid down for that category are satisfied.2. Beet seed which has been harvested in the Community and which is intended for certification in accordance with paragraph 1 shall:- be packed and labelled with an official label satisfying the conditions laid down in Annex IV(A) and (B), in accordance with Article 11(1), and- be accompanied by an official document satisfying the conditions laid down in Annex IV(C).The provisions in the first subparagraph on packing and labelling may be waived if the authorities responsible for field inspection, those drawing up the documents for the certification of seeds which have not been definitively certified and those responsible for certification are the same, or if they agree on exemption.3. Member States shall also provide that beet seed- which has been produced directly from basic seed officially certified in one or more Member States or in a third country which has been granted equivalence under Article 23(1)(b), and- which has been harvested in a third country,shall, on request, be officially certified as certified seed in any of those Member States where the basic seed was either produced or officially certified, if the seed has undergone field inspection satisfying the conditions laid down in an equivalence decision made under Article 23(1)(a) for the relevant category, and if official examination has shown that the conditions laid down in Annex I, part B for the same category are satisfied. Other Member States may also authorise official certification of such seed.Article 231. The Council, acting by a qualified majority on a proposal from the Commission, shall determine whether:(a) in the case provided for in Article 22, the field inspections in the third country satisfy the conditions laid down in Annex I, part A;(b) beet seed harvested in a third country and affording the same assurances as regards its characteristics and the arrangements for its examination, for ensuring its identity, for marking and for control is equivalent in these respects to basic seed or certified seed harvested within the Community and complying with the provisions of this Directive.2. Paragraph 1 shall also apply in respect of any new Member State from the date of its accession to the date on which it is to bring into force the laws, regulations or administrative provisions necessary to comply with this Directive.Article 241. In order to remove any temporary difficulties in the general supply of basic or certified seed that occur in the Community and cannot be otherwise overcome, it may be decided in accordance with the procedure referred to in Article 28(2) that Member States shall permit, for a specified period, the marketing throughout the Community in quantities necessary to resolve the supply difficulties of seed of a category subject to less stringent requirements, or of seed of a variety not included in the "Common Catalogue of Varieties of Agricultural Plant Species" or in the national catalogues of varieties of the Member States.2. For a category of seed of any given variety, the official label shall be that provided for the corresponding category; for seed of varieties not included in the abovementioned catalogues the colour of the official label shall be brown. The label shall always state that the seed in question is of a category satisfying less stringent requirements.3. Rules for the application of paragraph 1 may be adopted in accordance with the procedure referred to in Article 28(2).Article 251. Member States shall ensure that official inspections are carried out in relation to the marketing of beet seed, at least by random checks, to verify compliance with the requirements and conditions of this Directive.2. Without prejudice to the free movement of seed within the Community, Member States shall take all necessary measures to ensure that they are supplied with the following particulars during the marketing of quantities exceeding two kilograms of seed imported from third countries:(a) species;(b) variety;(c) category;(d) country of production and official inspection authority;(e) country of dispatch;(f) importer;(g) quantity of seed.The manner in which these particulars are to be presented may be determined in accordance with the procedure referred to in Article 28(2).Article 261. Community comparative tests shall be carried out within the Community for the post-control of samples of certified beet seed taken during sampling. Satisfaction of the conditions with which the seed must comply may be checked during the post-control tests. The arrangements for holding the tests and their results shall be submitted to the committee referred to in Article 28(1).2. These comparative tests shall be used to harmonise the technical methods of certification so as to obtain results which are equivalent. As soon as this aim is achieved, annual progress reports shall be made on the comparative tests and sent in confidence to the Member States and to the Commission. The Commission shall, in accordance with the procedure referred to in Article 28(2), set the date for the first report.3. The Commission, acting in accordance with the procedure referred to in Article 28(2), shall make the necessary arrangements for the comparative tests to be carried out. Beet seed harvested in third countries may be included in the comparative tests.Article 27Amendments to be made to the content of the annexes in the light of the development of scientific or technical knowledge shall be adopted according to the procedure referred to in Article 28(2).Article 281. The Commission shall be assisted by the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry set up by Article 1 of Council Decision 66/399/EEC(7).2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The committee shall adopt its rules of procedure.Article 29This Directive shall be without prejudice to the provisions of national laws justified on grounds of the protection of health and life of humans, animals or plants or the protection of industrial and commercial property.Article 301. Specific conditions may be established in accordance with the procedure referred to in Article 28(2) to take account of developments in the areas of:(a) conditions under which chemically treated seed may be marketed;(b) conditions under which seed may be marketed in relation to the conservation in situ and the sustainable use of plant genetic resources, including seed mixtures of species which also include species listed in Article 1 of Directive 2002/53/EC, and are associated with specific natural and semi-natural habitats and are threatened by genetic erosion;(c) conditions under which seed suitable for organic production may be marketed.2. The specific conditions referred to in paragraph 1, point (b) shall include in particular the following points:(a) the seed of these species shall be of a known provenance approved by the appropriate authority in each Member State for marketing the seed in defined areas;(b) appropriate quantitative restrictions.Article 31Member States shall submit to the Commission the text of the main provisions of domestic law they adopt in the field covered by this Directive.The Commission shall inform the other Member States thereof.Article 32No later than 1 February 2004, the Commission shall submit a detailed evaluation of the simplification of the certification procedures introduced by Article 1 of Directive 98/96/EC. This evaluation shall focus in particular on the possible effects on the quantity of the seed.Article 331. Directive 66/400/EEC as amended by Directives listed in Annex V, part A, is hereby repealed without prejudice to the obligations of the Member States concerning the deadlines for transposition, of the said Directives set out in Annex V, part B.2. References to the Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex VI.Article 34This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.Article 35This Directive is addressed to the Member States.Done at Luxembourg, 13 June 2002.For the CouncilThe PresidentM. Rajoy Brey(1) Opinion delivered on 9 April 2002 (not yet published in the Official Journal).(2) OJ 125, 11.7.1966, p. 2290/66. Directive as last amended by Directive 98/96/EC (OJ L 25, 1.2.1999, p. 27).(3) See Annex V, part A.(4) See page 1 of this Official Journal.(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 286, 4.10.1989, p. 24. Decision as last amended by Decision 96/336/EC (OJ L 128, 29.5.1996, p. 23).(7) OJ 125, 11.7.1966, p. 2289/66.ANNEX ICONDITIONS FOR CERTIFICATIONA. Crop1. The previous cropping of the field shall not have been incompatible with the production of seeds of Beta vulgaris of the variety of the crop, and the field shall be sufficiently free from such plants which are volunteers from previous cropping.2. The crop shall have sufficient identity and purity of variety.3. The seed producer shall submit all the multiplications of a given variety of seed for examination by the certification authority.4. In the case of certified seed of all categories there shall be at least one field inspection, either official or under official supervision, and in the case of basic seed at least two official field inspections, one of stecklings and one of the seed-producing plants.5. The cultural condition of the field and the stage of development of the crops shall be such as to permit identity and varietal purity to be adequately checked.6. The minimum distances from neighbouring pollen sources shall be:>TABLE>The above distances can be disregarded if there is sufficient protection from any undesirable foreign pollinator. No isolation is necessary between seed crops using the same pollinator.The ploidy of both seed-bearing and pollen-shedding components of seed-producing crops is to be established by reference to the common catalogue of varieties of agricultural plant species compiled under Directive 2002/53/EC, or the national catalogues of varieties established under that Directive. If this information is not included for any variety, the ploidy is to be regarded as unknown, and thus a minimum isolation distance of 600 metres is required.B. Seed1. The seed shall have sufficient identity and purity of variety.2. Diseases which reduce the usefulness of the seed shall be at the lowest possible level.3. The seed shall also satisfy the following conditions:(a)>TABLE>(b) special conditions for monogerm seed and for precision seed:(aa) monogerm seed:at least 90 % of the germinated clusters shall give single seedlings.The percentage of clusters giving three or more seedlings shall not exceed five, calculated on the germinated clusters;(bb) precision seed of sugar beet:At least 70 % of the germinated clusters shall give single seedlings. The percentage of clusters giving three or more seedlings shall not exceed 5 %, calculated on the germinated clusters;(cc) precision seed of fodder-beet:In the case of varieties with a percentage of diploids exceeding 85, at least 58 % of the germinated clusters shall give single seedlings. In the case of all other seeds, at least 63 % of the germinated clusters shall give single seedlings. The percentage of clusters giving three or more seedlings shall not exceed 5 %, calculated on the germinated clusters;(dd) in the case of seed of the category "basic seed", the percentage by weight of inert matter shall not exceed 1,0. In the case of seed of the category "certified seed", the percentage by weight of inert matter shall not exceed 0,5. In the case of pelleted seed of both categories, the satisfaction of the relevant conditions shall be examined on samples drawn, pursuant to Article 9(1), from processed seed which has undergone partial decortication (rubbing or grinding) but has not yet been pelleted, without prejudice to the official examination of the minimum analytical purity of the pelleted seed;(c) other special conditions:Member States shall ensure that beet seed may not be introduced into areas recognised as "rhizomania-free zones" under appropriate Community procedures, unless the percentage by weight of inert matter does not exceed 0,5.ANNEX IIMaximum weight of a seed lot: 20 metric tonsMinimum weight of a sample: 500 grammesThe maximum lot weight shall not be exceeded by more than 5 %.ANNEX IIIMARKINGA. Official labelI. Information required1. "EC rules and standards".2. Certification authority and Member State or their initials.3. Reference number of lot.4. Month and year of sealing expressed thus: "sealed ... (month and year)" ormonth and year of the last official sampling for the purposes of certification expressed thus: "sampled ... (month and year)".5. Species, indicated at least in roman characters, under its botanical name, which may be given in abridged form and without the authors' names, or under its common name, or both; indication whether sugar beet or fodder beet.6. Variety indicated at least in roman characters.7. Category.8. Country of production.9. Declared net or gross weight or declared number of clusters or pure seeds.10. Where weight is indicated and granulated pesticides, pelleting substances or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of clusters or pure seeds and the total weight.11. For monogerm seed: the word "monogerm".12. For precision seed: the word "precision".13. Where at least germination has been retested, the words "retested ... (month and year)" and the service responsible for such retesting may be indicated. Such information may be given on an official sticker attached to the official label.II. Minimum dimensions110 Ã  67 mm.B. Supplier's label or information on the packing (small EC package)Information required1. "Small EC package".2. Name and address of the supplier responsible for marking or his identification mark.3. Officially assigned serial number.4. Service which assigned the serial number and name of Member State or their initials.5. Reference number if the official serial number does not enable the lot to be identified.6. Species, indicated at least in roman characters; indication whether sugar beet or fodder beet.7. Variety indicated at least in roman characters.8. "Category".9. Net or gross weight or number of clusters or pure seeds.10. Where weight is indicated and granulated pesticides, pelleting substances or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of clusters or pure seeds and the total weight.11. For monogerm seed: the word "monogerm".12. For precision seed: the word "precision".ANNEX IVLABEL AND DOCUMENT PROVIDED IN THE CASE OF SEED NOT FINALLY CERTIFIED, HARVESTED IN ANOTHER MEMBER STATEA. Information required for the label- authority responsible for field inspection and Member State or their initials,- species, indicated at least in roman characters, under its botanical name, which may be given in abridged form and without the authors' names, or under its common name, or both; indication whether sugar beet or fodder beet,- variety, indicated at least in roman characters,- category,- field or lot reference number,- declared net or gross weight,- the words "seed not finally certified".B. Colour of the labelThe label shall be grey.C. Information required for the document- authority issuing the document,- species, indicated at least in roman characters, under its botanical name, which may be given in abridged form and without the authors' names, or under its common name, or both; indication whether sugar beet or fodder beet,- variety, indicated at least in roman characters,- category,- reference number of the seed used to sow the field and name of the country or countries which certified that seed,- field or lot reference number,- area cultivated for the production of the lot covered by the document,- quantity of seed harvested and number of packages,- attestation that the conditions to be satisfied by the crop from which the seed comes have been fulfilled,- where appropriate, results of a preliminary seed analysis.ANNEX VPART AREPEALED DIRECTIVE AND ITS SUCCESSIVE AMENDMENTS(referred to by Article 33)>TABLE>PART BDEADLINES FOR TRANSPOSITION INTO NATIONAL LAW(referred to by Article 33)>TABLE>ANNEX VICORRELATION TABLE>TABLE>